                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-00101-KDB-DCK
 BRIAN BLACKBURN and
 CANDY KIZIAH,

                  Plaintiffs,

     v.                                                            ORDER

 CATAWBA COUNTY, NORTH
 CAROLINA, et al.,

                  Defendants.


          THIS MATTER is before the Court upon its own motion following its previous order on

July 16, 2020. On April 9, 2020, Plaintiffs informed the Court that they no longer wished to

proceed on the merits of their claims and asked the Court to dismiss the case. (Doc. No. 33, at II.B,

III.A); (Doc. No. 34, at 1). On July 16, 2020, the Court ordered Plaintiffs to file a stipulation of

dismissal in accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii) or otherwise advise

the Court that they wish to proceed with the action within 14 days of the filing of the order. In the

same order, the Court informed Plaintiffs that if no stipulation of dismissal is filed and the Court

does not otherwise hear from the parties within 14 days, the Court will dismiss the action without

prejudice under Rule 41(a)(2).

          The 14-day deadline has now expired and Plaintiffs have not filed a stipulation of dismissal

or otherwise informed the Court that they wish to proceed with this action. Accordingly, the Court

will dismiss this case without prejudice at Plaintiffs’ request.




      Case 5:19-cv-00101-KDB-DCK Document 35 Filed 08/04/20 Page 1 of 2
       IT IS THEREFORE ORDERED that Plaintiffs’ Complaint, (Doc. No. 1), is

DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 41(a)(2).

The Clerk of Court is directed to close this case.

       SO ORDERED.




                                  Signed: August 4, 2020




      Case 5:19-cv-00101-KDB-DCK Document 35 Filed 08/04/20 Page 2 of 2
